 



Exhibit 10 (b6-1)

AMENDMENT TO THE
CAPITOL BANCORP LTD.
EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN
AMENDMENT NUMBER 18

     The Capitol Bancorp Ltd. Employee Savings and Stock Ownership Plan is
hereby amended effective January 27, 2004 adding the following participating
employer at the end of the list contained:

              Name of   Type of   State of   Date of Employer   Entity  
Organization   Participation
Bank of
  Bank   California   1/1/2004
Escondido
           

                  CAPITOL BANCORP LIMITED    
 
           
Dated: January 27, 2004
  By:   /s/ Joseph D. Reid    

           

      Joseph D. Reid    

      Chairman and CEO    
 
                BANK OF ESCONDIDO    
 
           
Dated: January 27, 2004
  By:   /s/ Michael R. Peters    

           

      Michael R. Peters    

      President    

 



--------------------------------------------------------------------------------



 



Exhibit 10 (b6-2)

AMENDMENT TO THE
CAPITOL BANCORP LTD.
EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN
AMENDMENT NUMBER 19

     The Capitol Bancorp Ltd. Employee Savings and Stock Ownership Plan is
hereby amended effective January 26, 2004 adding the following participating
employer at the end of the list contained:

              Name of   Type of   State of   Date of Employer   Entity  
Organization   Participation
First California
  Bank Holding   California   7/1/2003
Southern Bancorp
  Company        

                  CAPITOL BANCORP LIMITED    
 
           
Dated: January 26, 2004
  By:   /s/ Joseph D. Reid    

           

      Joseph D. Reid    

      Chairman and CEO    
 
                FIRST CALIFORNIA SOUTHERN BANCORP    
 
           
Dated: January 26, 2004
  By:   /s/ Scott R. Andrews    

           

      Scott R. Andrews    

      President    

 



--------------------------------------------------------------------------------



 



Exhibit 10 (b6-3)

AMENDMENT TO THE
CAPITOL BANCORP LTD.
EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN
AMENDMENT NUMBER 20

     The Capitol Bancorp Ltd. Employee Savings and Stock Ownership Plan is
hereby amended effective July 28, 2004 adding the following participating
employer at the end of the list contained:

              Name of   Type of   State of   Date of Employer   Entity  
Organization   Participation
First Carolina
  Bank   North Carolina   7/1/2004
State Bank
           

                  CAPITOL BANCORP LIMITED    
 
           
Dated: July 28, 2004
  By:   /s/ Joseph D. Reid    

           

      Joseph D. Reid    

      Chairman and CEO    
 
                FIRST CAROLINA STATE BANK    
 
           
Dated: July 28, 2004
  By:   /s/ David A. Parker    

           

      David A. Parker    

      President    

 